Citation Nr: 0105453	
Decision Date: 02/22/01    Archive Date: 03/02/01

DOCKET NO.  96-23 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to a disability evaluation in excess of 10 
percent for chronic bronchitis with asthma for the period 
prior to June 5, 1998.  

3.  Entitlement to an increased disability evaluation for 
chronic bronchitis with asthma, currently evaluated as 30 
percent disabling.  

4.  Entitlement to an increased disability evaluation for 
left foot plantar wart excision residuals, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARINGS ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from April 1973 to September 
1976.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) which increased the 
disability evaluation for the veteran's service-connected 
chronic bronchitis from noncompensable to 10 percent; denied 
service connection for hypertension; and denied an increased 
disability evaluation for the veteran's tinea of the feet, 
the trunk, and the genitalia.  In August 1996, the veteran 
was afforded a hearing before a Department of Veterans 
Affairs (VA) hearing officer.  In April 1997, the RO, in 
pertinent part, recharacterized the veteran's skin disorder 
as tinea pedis with onychomycosis evaluated as 30 percent 
disabling and denied a compensable evaluation for the 
veteran's service-connected left foot plantar wart excision 
residuals.  In April 1997, the veteran expressly withdrew his 
claim for an evaluation in excess of 30 percent for his tinea 
pedis with onychomycosis.  In February 1998, the veteran was 
afforded a video hearing before the undersigned Member of the 
Board.  In August 1998, the Board remanded the veteran's 
claims to the RO for additional action which included 
incorporating the transcript of the August 1996 hearing into 
the record.  

In February 1999, the veteran was afforded a hearing before a 
VA hearing officer.  In April 1999, the RO determined that 
the veteran had not submitted a well-grounded claim of 
entitlement to service connection for hypertension; 
recharacterized the veteran's pulmonary disorder as chronic 
bronchitis with asthma evaluated as 30 percent disabling; and 
increased the evaluation for his left foot plantar wart 
excision residuals from noncompensable to 10 percent.  The 
veteran has been represented throughout this appeal by the 
Veterans of Foreign Wars of the United States.  


REMAND

Initially, the Board observes that the RO denied the 
veteran's claim of entitlement to service connection for 
hypertension upon its determination that the veteran had not 
submitted a well-grounded claim.  The statutes governing the 
adjudication of claims for VA benefits have recently been 
amended so as to remove the requirement of the submission of 
a well-grounded claim.  The amended statutes direct that, 
upon receipt of a complete or substantially complete 
application, the VA shall notify the veteran and his 
accredited representative of any information and any medical 
or lay evidence not previously provided to the VA that is 
necessary to substantiate his claim.  The VA shall make 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3, 4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5103, 5103A, 5107).  The veteran's claim for 
service connection has not been considered under the amended 
statutes.  Therefore, the claim must be returned to the RO.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board observes that its August 1998 remand instructions 
directed that the RO was to incorporate the transcript of the 
August 1996 hearing into the record.  The transcript has not 
been incorporated into the record.  The United States Court 
of Appeals for Veterans Claims (Court) has held that the RO's 
compliance with the Board's remand instructions is neither 
optional nor discretionary.  Stegall v. West, 11 Vet. App. 
268 (1998); Smith v. Gober, No. 99-1471 (U.S. Vet. App. Dec. 
4, 2000).  

A December 1998 Social Security Administration (SSA) 
administrative law judge decision awarded SSA disability 
benefits to the veteran as of November 1997.  The 
documentation upon which the veteran's SSA award was granted 
is not of record.  The Court has clarified that the VA's duty 
to assist the veteran includes an obligation to obtain the 
records from the SSA.  Masors v. Derwinski, 2 Vet. App. 181, 
187-188 (1992).  Accordingly, this case is REMANDED for the 
following action:

1.  The RO should incorporate the 
transcript of the August 1996 hearing 
before a VA hearing officer into the 
record.  If the transcript is not 
available, written documentation of that 
fact should be incorporated into the 
record.  

2.  The RO should contact the SSA and 
request that it provide copies of all 
records developed in association with the 
veteran's award of SSA disability 
benefits.  

3.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) are completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107) are 
fully met.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer 
to VBA Fast Letter 00-87 (November 17, 
2000), as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the VA, including, among 
others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent Court decisions 
should be considered.  

4.  The RO should then refer the 
veteran's claims file to a VA examiner.  
The VA physician should be requested to 
review the record and then advance an 
opinion as to the relationship (i.e., 
cause or aggravation), if any, between 
hypertension and either bronchitis, 
asthma, and/or the treatment of those 
disorders.  The physician should be 
requested to comment on the opinions 
advanced by Jacqueline Cleggett, M.D.  

5.  The RO should then readjudicate the 
veteran's claims of entitlement to 
service connection for hypertension and 
increased evaluations for his chronic 
bronchitis with asthma and left foot 
plantar wart excision residuals.  

6.  The veteran is placed on notice that 
he has an obligation to submit all 
relevant supporting evidence in his 
possession or which he may obtain to the 
RO for incorporation into the record.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
additional development of the record and due process of law.  
No inference should be drawn from it regarding the final 
disposition of the veteran's claims.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


